Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 21, 2018

                                        No. 04-17-00826-CR

                                         James STRIBLIN,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CR08935
                          Honorable Jefferson Moore, Judge Presiding


                                           ORDER
        The reporter’s record was originally due on April 6, 2018. On April 24, 2018, the clerk of
this court notified the court reporter, Maria Fattahi, that she is the court reporter responsible for
timely filing a portion of the reporter’s record in this appeal and that her portion of the reporter’s
record is late. The clerk explained that if the reporter’s record has not been filed because (1) the
appellant has failed to pay or make arrangements to pay the reporter’s fee and (2) the appellant is
not entitled to appeal without paying the fee, the court reporter must file a notification of late
record stating such fact within ten days. Otherwise, the court reporter must file the reporter’s
record within thirty days.

        Ms. Fattahi did not timely file a notification of late record, nor has she filed the reporter’s
record. We, therefore, ORDER Maria Fattahi to file the reporter’s record no later than July 23,
2018. If the reporter’s record is not received by such date, an order may be issued directing
Maria Fattahi to appear and show cause why she should not be held in contempt for failing to file
the record.


                                                       _________________________________
                                                       Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of June, 2018.
___________________________________
KEITH E. HOTTLE,
Clerk of Court